Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is responsive to communications filed 2/22/22.  Claims 1-11 and 21-26 were pending in the previous action. No claims have been cancelled. No new claims have been added. Claims 1, 4 and 21 have been amended. Accordingly, claims 1-11 and 21-26 have been examined and are pending.  

Claim Objections
Claim 3 objected to because of the following informalities:  
Claim 3 recites:  “The method of claim 1, wherein the originating device ID
corresponding to the device ID is stored in a lookup table. [emphasis added]”, whereas Claim 1, as amended, recites: “obtaining an originating device ID corresponding to the device ID of the emulated application in the network message; [emphasis added]”  In order to avoid rejection under 35 U.S.C. 112(b) for lack of antecedent basis, the term “the device ID”  should be -- the device ID of the emulated application -- 
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4, 6-11,  and 21, and 23-26 are rejected under 35 U.S.C. 103 as being unpatentable over Valceanu et al (US 20160203320 A1) in view of Pai et al (US 2017/0064045 A1) further in view of Ida et al (US 2006/0072475 A1) 
Regarding Claim 1, Valceanu teaches a method of tracking device IDs for virtualized applications, comprising: 
receiving, at a proxy server (Valceanu: Security Server 16A, FIGs. 4A,B, 7A,B) a network message originating from an emulated application (Valceanu: [0070]-[0072] ref FIGs 7A,B - virtual test device 112 emulates physical test device 212)  
inspecting the network message to determine if a device ID of the emulated application is set for the network message (Valceanu: [0073] FIG 9 step 212 “manager 66 may detect a device identification indicator of the virtual device”); 
transmitting the network message to a specified destination server (Valceanu: [0066], [0070] FIG 4B App request 58 sent to Application server 14)
Valceanu does not explicitly teach: 
(i) obtaining an originating device ID corresponding to the device ID of the emulated application in the network message;  [and] replacing the device ID of the emulated application in the network message with the originating device ID; 
(ii)  replacing a device type of the emulated application specified in the network message with a different device type, the different device type being a device type of
the originating device;
Pai teaches:
(i)  obtaining an originating device ID corresponding to the device ID in the network message; [and] replacing the device ID in the network message with the originating device ID; and transmitting the network message to a specified destination server  (Pai : [0076] “… instruction generator 346 translates an instruction received from a virtual device 310A-D by replacing the virtual device ID in the instruction with the associated device ID”) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Pai re: replacing the (virtual) device ID with the associated physical device id with those of Valceanu re: virtual test device associated with physical test device since Pai explicitly teaches doing so as part of the device emulation for messages sent to the destination server. 
Valceanu and Pai do not explicitly teach:
(ii) replacing a device type of the emulated application specified in the network message with a different device type, the different device type being a device type of the originating device;
Ida teaches: 
(ii)  replacing a device type of the emulated application specified in the network message with a different device type, the different device type being a device type of the originating device (Ida:  [0038]-[0043] ref FIGs  3, 4A-C, updating of “identification-to-type correspondence table” used for “communication control” between devices; [0099]-[0100] ref FIG 10 updating id-to-type table of the intermediate device based on received QP query packet; generates response packet RP by changing the fields F.sub.3 [src type] and F.sub.5 [src id] to corresponding items of the identification-to-type correspondence table TB of the originating communication terminal device, and can broadcast the generated response packet RP.;  FIGs 13-16)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Ida re: replacing the device type of originating device in the network message with those of Valceanu re: message including physical test device in order to ensure the devices are communicating using the correct configuration (Ida: [0012]) 
Claims 4, 21 do not teach or define any new limitations above claim 1. Therefore similar reasons for rejection apply.
Regarding Claim 3, Valceanu teaches the method of claim 1, including originator device emulation (Valceanu: [0070]-[0072] ref FIGs 7A,B - virtual test device 112 emulates physical test device 212)   
Valceanu does not explicitly teach: 
wherein the originating device ID corresponding to the device ID is stored in a lookup table
Pai teaches:
wherein the originating device ID corresponding to the device ID is stored in a lookup table (Pai: [0082]) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Pai re: replacing the device id lookup with those of Valceanu re: virtual test device associated with physical test device since Pai explicitly teaches doing so as part of virtual device id replacement for messages sent to the destination server. 
Claims 6, 23 do not teach or define any new limitations above claim 3. Therefore similar reasons for rejection apply
Regarding Claim 7, Valceanu teaches the method of claim 4, wherein the network message is intercepted based on information obtained from an application server running the emulated application  (Valceanu:  [0083]-[0085]  “… traffic sniffer 68 is connected to device emulator 64 and [analyzes] all incoming and/or outgoing communication between the virtual device executing application 42 and other entities on the network) 
Claim 24 does not teach or define any new limitations above claim 7. Therefore similar reasons for rejection apply
Regarding Claim 8, Valceanu in view of Pai teaches transmitting a replacement network message wherein the device id is replaced by the originating device ID as discussed re: claim 1.  Furthermore Valceanu teaches determining when the network message is unencrypted (Valceanu:  [0085] traffic sniffer checks for plain text)   Therefore similar reasons for rejection apply
Claim 25 does not teach or define any new limitations above claim 8. Therefore similar reasons for rejection apply
Regarding Claim 9, Valceanu teaches the method of claim 4, further comprising, when the network message is encrypted: implementing a man-in-the-middle operation to modify the intercepted network message; and transmitting the modified network message to the specified destination server (Valceanu:  [0087] application 42 may use an encrypted communication channel … to communicate with other parties on the network. In such situations, traffic sniffer 68 may employ any method known in the art, for instance a man-in-the -middle method, to decrypt the respective communication prior to performing string matching)
Claim 26 does not teach or define any new limitations above claim 9. Therefore similar reasons for rejection apply
Regarding Claim 10, Valceanu teaches the method of claim 9, wherein the replacement network message is encrypted. (Valceanu: [0031] “… identifying risk-indicative behaviors of an application comprises determining whether the respective application performs a pre-determined set of risk-indicative behaviors [including] [0043] Encrypts stored data; [0085] “… traffic sniffer 68 may detect whether a test string …  is being sent in plain text form or in encrypted form, and may also estimate a strength of the encryption algorithm employed encrypts the respective test string”) 
Regarding Claim 11, Valceanu teaches the method of claim 9, wherein the replacement network message is unencrypted (Valceanu:  [0087] application 42 may use an encrypted communication channel … to communicate with other parties on the network. In such situations, traffic sniffer 68 may employ any method known in the art, … to decrypt the respective communication prior to performing string matching
Claims 2, 5 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Valceanu, Pai and Ida in view of Reed et al (US 2008/0120330 A1)
Regarding Claim 2, Valceanu teaches the method of claim 1, including downloading an application to a “Security server”) (Valceanu: [0066], [0070] FIG 4B)
Valceanu, Pai and Ida do not explicitly teach:
wherein the network message is one of a request to view advertising, a request to view other content, [or] a request to share content with users of other devices
Reed teaches: 
wherein the network message is a request to view other content, [or] a request to share content with users of other device (Reed:  [0434] 2. Device interaction: Audio players can be made capable of interacting with other devices. Possible interactions include requests for … Content availability, services available, etc. Other interactions may involve the sharing of Content on players or the transmission of Content or other information to other devices or to other networks.) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Reed re: device interactions involving requesting and/or sharing content (Reed:  [0434]) including content access control associated with device id (Reed:   [0295]) with those of Valceanu  re: downloading applications (Valceanu: [0066], [0070] FIG 4B)  in order to be able to determine “if the Content is allowed to be accessed or the Client Application is enabled or permitted to play the Content” (Reed:  [0295]) 
Claims 5, 22 do not teach or define any new limitations above claim 2. Therefore similar reasons for rejection apply


Response to Arguments
 Applicant’s arguments with respect to claim rejections under 35 U.S.C. §103 have been considered but are moot based on the grounds of rejection herein. In particular, it is noted that the features upon which applicant relies are newly added limitations which were not recited in the claims as previously presented (Independent claims 1, 4, 21 : ““replacing a device type of the emulated application specified in the network message with a different device type, the different device type being a device type of the originating device;”) 
Applicant's arguments are considered here only insofar as they are relevant to the current office action. In particular ,
Applicant argues:
(1)  Valceanu and Pai do not disclose "a device type specified in the network
message," as recited by claim 1. The combination of Valceanu and Pai, thus, at most,
discloses a system including a newly-constructed data structure including a "set of
device-identification and/or OS identification data" (Valceanu) and an "instruction" in
which a "device ID" is replaced by a different "device ID" (Pai), but lacks "replacing a
device type of [an] emulated application specified in [a] network message with a
different device type, the different device type being a device type of the originating
device," as recited by amended claim 1.   (Rem. p. 11)
Examiner respectfully disagrees:
Re: (1) In response to applicant's arguments against the references individually, one cannot show non-obviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Specifically, neither Valceanu nor Pai were cited for teaching claimed limitation “replacing a device type of the emulated application specified in the network message with a different device type, the different device type being a device type of
the originating device.”

Citation of pertinent prior art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Green et al (US 2016/0255167 A1)  (ABSTRACT: Computer apparatus and methods for brokering communications between a plurality of virtual devices, each virtual device being a proxy for one of a real device or a real requestor. The computer apparatus comprises a registrar computer configured to communicate with a plurality of virtual devices and maintain a register of the virtual devices. The computer apparatus also comprises a data feed directory comprising entries indicating data feeds and/or resources available to virtual requestor devices from at least one virtual device registered with the registrar computer; FIG 1)
Yim et al (US 9703691 B1)  (ABSTRACT:  A method includes receiving an application package for a software application and determining a test compatibility of the software application on virtual devices and on physical devices based on the application package. The method further includes selecting a test device based on the test compatibility of the software application. The test device includes one of a test virtual device or a test physical device. The method routes the software application to the test device and executes the software application on the test device; FIG 4A) 
Kasravi et al (US 20160112875 A1) (ABSTRACT:  Examples of the present invention disclose a virtual mobile phone interface system and method thereof. According to one example … a mobile phone emulator is activated on a web browser interface associated with the client device based on the phone interface information and a phone access request received from a user operating a client device.  [0026] FIG. 5 “… the virtual mobile phone system is capable of providing a means to pass control back and forth between the actual mobile phone and VMP host per the operating user's request”) 
Nath et al (US 2012/0226740 A1) (Abstract A virtualization aware device management (VADM) server manages mobile devices, including mobile devices that have been virtualized. Each virtualized mobile device supports multiple virtual devices. Each virtual device can be managed independently by the VADM server, in similar manner to non-virtualized devices. The VADM server interacts with one or more device management clients (DMCs) running on a virtualized mobile device to manage the virtual devices installed thereon [0042] “… multiple virtual environments can be created by installing guest operating systems once the supervisory software capable of virtualizing the device is installed. After virtualization of a mobile device, the DMC(s) for the newly created virtual devices register with the VADM server …. Upon registration, the VADM server managing the device creates a new entry in its device table 225 for each new virtual device created, each with its own DEVID (and DEVTYPE="V", if used) [0050] At 330, once the device is virtualized and the virtual devices have registered with the DMC in the VMM, the DMC informs the VADM server of the device's new device type--namely, that its DEVTYPE is now virtualized ("V")--by sending a device type change message (DEVTYPE CHANGE) to the VADM server. [0058] At 430, the VMM provides the DMC of virtual device A with the unique hardware identifier ("XYZ") associated with the mobile device. Using the device identifier, the DMC generates the DEVID ("XYZ-A") associated with virtual device A, and at 450 uses this identifier to register virtual device A with the VADM server


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT A SHAW whose telephone number is (571)270-5643.  The examiner can normally be reached on Monday-Friday 11am-5pm.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emmanuel Moise can be reached on (571)272-3865.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT A SHAW/Examiner, Art Unit 2455

/EMMANUEL L MOISE/Supervisory Patent Examiner, Art Unit 2455